Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/21 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. US 2010/0283714 A1 in view of Lee et al. US 2011/0299024 A1.
Regarding claims 1 and 18, Cho discloses:
A liquid-crystal display device (i.e. Figs. 1-5), comprising: 
a substrate (10; Fig. 5); 
a plurality of sub-pixels (“PX1” and “PX2” as in annotated Fig. 1 below) disposed on the substrate in a horizontal direction (“Horizontal Direction” annotated Fig. 1 below) and a vertical direction (“Vertical Direction” annotated Fig. 1 below);
gate lines (GL) and data lines (DL) disposed on the substrate and overlapping with one another to separate the sub-pixels from each other (Fig. 1);

wherein the two thin-film transistors are electrically coupled to the two subpixels, respectively (Fig. 1); and 
wherein the two adjacent sub-pixels (“PX1” and “PX2”) aligned with each other in a horizontal direction (“Horizontal Direction”) have different lengths from each other and two adjacent sub-pixels aligned with each other in a vertical direction (“Vertical Direction”) have different lengths from each other.

    PNG
    media_image1.png
    360
    492
    media_image1.png
    Greyscale


Cho does not disclose:
common electrodes and pixel electrodes disposed alternately in each of the subpixels.
Lee discloses a publication from a similar field of endeavor in which:

It would have been obvious to one skilled in the art to employ the common electrode and pixel electrode arrangement of Lee in order to determine an In-plane electric field thereby enhancing transmission of the display device.
Regarding claims 11, 14, 17 and 19, Cho discloses:
A liquid-crystal display device (i.e. Figs. 1-5), comprising: 
a substrate (10; Fig. 5); 
a plurality of sub-pixels (“PX1” and “PX2” as in annotated Fig. 1 above) disposed on the substrate in a horizontal direction (“Horizontal Direction” annotated Fig. 1 above) and a vertical direction (“Vertical Direction” annotated Fig. 1 above);
gate lines (GL) and data lines (DL) disposed on the substrate and overlapping with one another to separate the sub-pixels from each other (Fig. 1);
two thin-film transistors (T1 left and T1 right) disposed together in a circuit area of one of two subpixels aligned with each other in a horizontal direction among the sub-pixels (Figs. 1 and 3); and
wherein the two thin-film transistors are disposed together in the circuit area of the one of the two sub-pixels and no thin-film transistor is disposed in a circuit area of the other of the two sub-pixels (Fig. 1); and 
wherein the two adjacent sub-pixels (“PX1” and “PX2”) aligned with each other in a horizontal direction (“Horizontal Direction”) have different lengths from each other and two adjacent sub-pixels aligned with each other in a vertical direction (“Vertical Direction”) have different lengths from each other.
Cho does not disclose:
common electrodes and pixel electrodes disposed alternately in each of the subpixels.
Lee discloses a publication from a similar field of endeavor in which:

It would have been obvious to one skilled in the art to employ the common electrode and pixel electrode arrangement of Lee in order to determine an In-plane electric field thereby enhancing transmission of the display device.
Regarding claims 2, 3 and 12, as in the combination above, Lee discloses:
(claims 2 and 12) further comprising: color filters (240 R, G, B) disposed in the sub-pixels; and
a light-blocking layer (220) disposed at a boundary between two sub-pixels aligned with each other in a vertical direction among the sub-pixels, the light-blocking layer including at least one of the color filters, (claim 3) wherein the light-blocking layer includes a blue color filter on a red color filter.
Regarding claims 4, 5 and 13, as in the combination above, Lee discloses:
(claims 4 and 13) further comprising: a common line (120) disposed between a lower side of the sub-pixels and the gate lines (110), the common line extending in a direction parallel to the gate lines, (claim 5) further comprising: a first light-blocking line (120) disposed on at least one side of each of the data lines (150), the first light-blocking line being electrically coupled to the common line; and a second light-blocking line (120) disposed above each of the data lines.
Regarding claims 6, 7, 15 and 16, as in the combination above, Cho discloses:
(claims 6 and 15) further comprising:
a first pixel electrode connection portion (112a) disposed in the circuit area of the one of the two sub-pixels, the first pixel electrode connection portion being electrically coupled to a pixel electrode of the one of the two sub-pixels, the first pixel electrode connection portion extending through a first contact hole (106a); and
a second pixel electrode connection portion (212a) electrically coupled to a pixel electrode of the other of the two sub-pixels, the second pixel electrode connection 
Regarding claim 8, as in the combination above, Cho discloses:
wherein the sub-pixels includes red sub-pixels, green sub-pixels, and blue sub-pixels, wherein the red sub-pixels, the green sub-pixels, and the blue sub-pixels are arranged repeatedly and sequentially in each of a plurality of rows, and wherein sub-pixels of the same color among the red sub-pixels, the green sub-pixels, and the blue sub-pixels are arranged repeatedly in each of a plurality of columns (para 0042).
Regarding claims 9 and 10, as in the combination above, Cho discloses:
wherein the sub-pixels includes red sub-pixels, green sub-pixels, blue sub-pixels, and white sub-pixels, wherein the red sub-pixels, the green sub-pixels, the blue sub-pixels, and the white sub-pixels are arranged repeatedly and sequentially in each of a plurality of rows, and wherein sub-pixels of two different colors are arranged repeatedly in each of a plurality of columns, (claim 10) wherein the sub-pixels of the two different colors are the red sub-pixel and the blue sub-pixel, or the green sub-pixel and the white sub-pixel (Fig. 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894